Citation Nr: 1450072	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-27 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.

3.  Entitlement to a rating in excess of 10 percent for a left fifth finger disability. 

4.  Entitlement to a total disability rating based on unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served from October 1983 to October 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2012 rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of this hearing has been associated with the record.

Regarding the claim for an acquired psychiatric disability, to include major depressive disorder, the RO has previously construed the Veteran's claim narrowly as one for PTSD and did not consider a claim for a psychiatric other than PTSD, despite the record reflecting a diagnosis of major depressive disorder.  As noted by the Court, what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issues on appeal are characterized as ones of service connection for both PTSD and an acquired psychiatric disorder other than PTSD, to include major depressive disorder.  

The issues of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder; an increased rating for a left fifth finger disability; and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2006 rating decision denied the Veteran service connection for PTSD based, in part, on a finding that he did not have a clear diagnosis of such.

2.  Evidence received since the March 2006 rating decision includes treatment records that show the Veteran has a diagnosis of PTSD, relates to the unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

Evidence received since the March 2006 rating decision is new and material and the claim for service connection of PTSD may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

 In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Inasmuch as this decision reopens the claim of service connection for PTSD, there is no need to belabor the impact of the VCAA on the matter, as any Kent-related notice omission is harmless.

The Veteran was also provided with a Board hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and also suggested the submission of any additional evidence necessary to substantiate his claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria, Factual Background, and Analysis

A March 2006 rating decision denied the Veteran's claim of service connection for PTSD in part on the basis that there was no evidence of a confirmed diagnosis of PTSD.  The Veteran was notified of his appellate rights at that time and did not appeal within one year.  There was also no new and material evidence received within one year.  Therefore, the denial became final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 The pertinent evidence of record in March 2006 included VA treatment records from April 2004 to January 2006 which noted diagnoses of depression and major depressive disorder, to rule out mild PTSD.  The RO found no definitive diagnosis of PTSD and denied service connection.

Evidence received since the March 2006 rating decision includes a July 2012 VA treatment record noting a diagnosis of PTSD and a July 2014 private treatment record diagnosing PTSD, along with alcohol dependence. 

As the claim was previously denied, in part, on the basis that the Veteran did not have a diagnosis of PTSD, for the evidence received since the final March 2006 rating decision to be new and material, it would have to show or tend to show that he does have a diagnosis of PTSD. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that Section 3.156(a) "must be read as creating a low threshold" for reopening, i.e., that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." 

The evidence received since the March 2006 rating decision includes a July 2012 VA treatment record and a July 2014 private treatment record clearly diagnosing PTSD.  This evidence directly addresses a basis for the prior denial of service connection for PTSD (and therefore relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD), and it raises a reasonable possibility of substantiating the claim [of service connection for PTSD].  Therefore, the additional evidence received since the March 2006 rating decision is both new and material, and warrants reopening of the claim, particularly in light of the "low threshold standard" for reopening endorsed by the Court in Shade.  De novo consideration of the claim is discussed in the remand below.


ORDER

New and material evidence has been received to reopen the claim of service connection for PTSD.


REMAND

As noted above, a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The claim for service connection for PTSD has thus been broadened to include a claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A claim of service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, has not been adjudicated by the AOJ.  Consequently, due process mandates that this matter be remanded for adjudication on the merits.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Regarding the specific claim of PTSD, on his December 2010 statement, the Veteran indicated that between July and September 1985, while aboard the USS Eisenhower, he witnessed a crewmember get caught in the intake of the ship and that this incident has caused him nightmares.  

In August 2011, the RO issued a memorandum on the formal finding of a lack of information required to corroborate the stressor associated with the claim of service connection for PTSD.  The memorandum indicated that while the USS Eisenhower had operated in the Caribbean from July to October 1985, the Veteran was transferred to Norfolk Naval Shipyard in February 1985, and thus would not have been aboard the ship from July to September 1985 as alleged. 

The Veteran's military personnel records do show that he was transferred in February 1985.  However, a May STR shows that he sought treatment while aboard the USS Eisenhower.  A military personnel record also notes that he was issued a pair of flight deck safety boots in July 1984.  The record does not reflect any further development to determine the accurate dates in which the Veteran served on the USS Eisenhower, or to corroborate his alleged stressor during that time.

The record reflects that Veteran did serve for a period on the USS Eisenhower and it is possible that the Veteran was mistaken by one year on the date of his alleged stressor event.  Additional efforts to attempt to verify this stressor are warranted.  The AOJ should contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate entity to check unit records in order to verify the Veteran's alleged stressor.  The dates of his alleged stressors should be adjusted given the note in his STRs or any additional evidence submitted by the Veteran suggests more accurate dates.

The Veteran's service-connected left fifth finger disability has been rated pursuant to 38 C.F.R. § 4.71a, under Diagnostic Codes (DCs) 5227-5010.  As the Veteran's finger disability is noncompensable under DC 5227, it is rated as 10 percent disabling under DC 5010 for traumatic arthritis.  The note to DC 5227 requires VA to consider if "additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand."  See 38 C.F.R. § 4.71a, DC 5227. 

The Veteran's last VA examination related to his left fifth finger disability was in May 2012.  In a December 2013 statement to Senator Thad Cochran, the Veteran reported that he was seeking an increase for his service connected disability which had worsened.  At the March 2014 Travel Board hearing, the Veteran indicated that he felt that his disability had worsened and that it affects his ability to work.  He noted that he lacks strength in his left hand, that he feels like his nerves have been affected, and that when lifting objects with this hand, his hand starts to shake or seize.  He also noted constant pain in his finger and that he avoids use of the hand entirely.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected left fifth finger disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria. 

Finally, the Veteran's hearing testimony raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU) in the context of his increased rating claim.  Such claim must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, a May 2011 statement from the Veteran indicates that he was awarded Social Security disability benefits.  As records from the Social Security Administration (SSA) could contain pertinent evidence relating to the Veteran's TDIU claim, they must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice on his claim for service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, that is compliant with the current notice requirements for service connection.

2.  Provide the Veteran appropriate notice regarding the TDIU claim and a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and give him a reasonable amount of time to complete and return it.

3.  The AOJ should ask the Veteran to identify all providers of treatment and/or evaluation he has received for his psychiatric and left fifth finger disabilities and to provide any authorizations necessary for VA to obtain all outstanding records of any private treatment and/or evaluation.  The AOJ should secure for the record copies of the complete records from the sources identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.

4.  The AOJ should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all inpatient or outpatient VA treatment the Veteran has received for his psychiatric and left fifth finger disabilities.

5.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If the records are unavailable, the reason for their unavailability must be noted in the record.

6.  Contact the Veteran and request that he provide more details and information about his reported stressor, including his location during the event, when it occurred, and any other information that would prove essential or at least help independently corroborate this alleged event.  He should be as specific as possible regarding when his stressor occurred and should be notified that the record reflects he served on the USS Eisenhower from approximately May of 1984 until he was transferred to another duty station in February 1985.

7.  The AOJ should contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate entity to check unit records in order to verify the Veteran's alleged stressors given the evidence of the Veteran's time aboard the USS Eisenhower from approximately May of 1984 until February 1985.

8.  After all of the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and likely etiology of any current acquired psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination. Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability entity found.  Specifically does the Veteran have a diagnosis of PTSD related to a verified stressor event in service?  If no acquired psychiatric disability is diagnosed, please reconcile that conclusion with the medical evidence in the record which includes diagnoses of PTSD and major depressive disorder.

(b) Please identify the most likely etiology for any/each acquired psychiatric disability entity (other than PTSD) diagnosed, and include major depressive disorder.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to a corroborated event in service)?

9.  The AOJ should also arrange for the Veteran to undergo a VA examination of orthopedic and neurological manifestations, by an appropriate examiner, to determine the current severity of his service-connected left fifth finger disability.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner should examine the left hand and note whether any limitation of motion of any digits on the left hand are at least as likely as not manifestations of the service-connected left fifth finger disability.  Should such limitation of motion exist, to the extent possible, it should be described in the examination report. 

The examiner should also indicate whether there is any neurological impairment associated with the service-connected left fifth finger disability.  If so, the examiner should describe the nature and extent of impairment to the nerve group, and to the extent possible identify the nerve group or groups affected. 

Finally, the examiner should determine whether it is at least as likely as not that the service-connected left fifth finger disability is responsible for any impairment of overall hand function.  If such impairment exists, it should be specifically described. 

All conclusions should contain supporting rationales.  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

10.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal (including TDIU after any further development indicated, and in light of the determinations made on the other issues).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


